FOURTH DIVISION
                                 BARNES, P. J.,
                             RAY and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     January 4, 2016




In the Court of Appeals of Georgia
 A15A2099. HANKOOK TIRE CO. LTD. v. WHITE et al.

      RAY, Judge.

      Hankook Tire Co. Ltd. (“Hankook Tire”) was granted an interlocutory appeal

of the trial court’s order denying their motion to transfer venue. For the following

reasons, we find no error in the trial court’s denial of the motion to transfer venue.

Accordingly, we affirm.

      Gilbert White and Karen Hansberry-White (collectively the “Whites”) filed a

negligence suit against The Lions Group, Inc., Hankook Tire, and various other

defendants (collectively, the “Defendants”) in Clayton County. The Whites alleged

that Mr. White was injured when he lost control of the vehicle he was driving due to

tread separation on one of the truck’s tires.
       During the course of litigation, the trial court granted summary judgment

against the Whites in favor of some defendants, and the Whites voluntarily released

all of the remaining Defendants, other than The Lions Group and Hankook Tire.

Subsequently, the Whites and The Lions Group entered into a confidential settlement

agreement, which included the entering of a consent judgement by the trial court

against The Lions Group. The Lions Group is a Georgia Corporation with whom

venue is proper in Clayton County , while Hankook Tire is a nonresident Korean

corporation.

       Hankook Tire now claims that venue is not proper in Clayton County as “[the

Whites] entered into a collusive consent judgment with The Lions Group, specifically

designed to avoid the effect of vanishing venue.” Georgia follows the law of

vanishing venue whereby “[i]f all defendants who reside in the county in which an

action is pending are discharged from liability. . . a nonresident defendant may

require that the case be transferred to a county and court in which venue would

otherwise be proper.” OCGA § 9-10-31 (d) (emphasis added). Previously, we have

held that, “the entry of a consent judgment against a resident tortfeasor [is] analogous

to a finding of liability, so that the court [is] not divested of personal jurisdiction over



                                             2
the remaining defendant/nonresident joint tortfeasor.” (Citation omitted.) Nalley v.

Baldwin, 261 Ga. App. 713, 714 (583 SE 2d 544) (2003).

      Our Supreme Court has held that the only exception to this general rule applies

when the nonresident defendant can prove collusion. Motor Convoy v. Brannen, 260

Ga. 340, 340 (393 SE2d 262) (1990). Hankook Tire claims that the agreement

between the Whites and The Lions Group was collusive because “they entered into

the [c]onsent [j]udgment with the Lions Group precisely because it was the only

resident defendant so that they would preserve their venue and trial date in Clayton

County.” Neither Brannen nor recent cases have provided us with an explanation of

what collusion looks like. However, we can definitively state that collusion is not

present here.

      The consent judgment entered into between the Whites and The Lions Group

is a legitimate judgment that imposes real liability on The Lions Group. The liability

imposed is not nominal, but rather is a settlement over $500,0001. While it is true that

the Whites entered into the consent judgment with the goal of retaining venue in

Clayton County, if this were collusive, then arguably all consent judgments would be

      1
       While the consent judgment entered by the trial court itself only details
compensation of $5,000, the Whites have received The Lions Group’s permission to
disclose that the entire settlement amount was actually $500,000.

                                           3
collusive.2 In light of the lack of evidence, or even an allegation, that the Whites acted

improperly with The Lions Group, we cannot say the consent judgment was entered

into collusively.3

      Therefore, the trial court did not err when it denied Hankook Tire’s motion to

transfer venue. The trial court’s order is AFFIRMED.

      Judgment affirmed. Barnes, P. J., and McMillian, J., concur.




      2
        Collusion generally requires evidence that the parties worked in concert in
some fashion. Here, it doesn’t appear that The Lions Group had any purpose to
collude with the Whites. Rather, The Lions Group merely consented to the manner
of settlement which the Whites negotiated.
      3
       As we do not find collusion present here, it is not necessary for us to define
collusion under these terms. It is enough for us to say that we can recognize collusion
when we see it, and it is not present here.

                                            4